Citation Nr: 1214925	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-26 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for a headache disorder. 

2.  Entitlement to service connection for chest pain. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of gonorrhea.

5.  Entitlement to service connection for residuals of an inguinal strain.

6.  Entitlement to service connection for residuals of a hand grenade injury, to include residuals of the hands, eyes, ears, and internal organs.  

7.  Entitlement to service connection for bilateral hip disorder, to include as secondary to a bilateral knee disorder, including arthritis, osteoarthritis, and rheumatoid arthritis.  

8.  Entitlement to service connection for arthritis, rheumatoid arthritis, and osteoarthritis of the left hip, ankles, feet, left great toe, elbows, left finger, wrists, and hands.

9.  Entitlement to service connection for a nerve disorder of the feet.

10.  Entitlement to service connection for a tibia and/or fibula disorder.

11.  Entitlement to service connection for a right knee disorder, to include a bone disorder, joint condition, osteoporosis, arthritis, and osteomalacia. 

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include Osgood-Schlatter's disease, chondromalacia, a bone disorder, and degenerative arthritis.  

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left arm/bicep disorder. 

14.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include a nervous disorder, depression, schizophrenia, and schizoaffective disorder, to include as secondary to service-connected disabilities.

15.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea. 

16.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tumors, to include removal of a tumor from the Veteran's left shoulder.  

17.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an ear condition, to include ear tubes, chronic ear infections, and residuals of bilateral ear surgery. 

18.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include bone problems, osteomalacia, arthritis, degenerative disc disease, degenerative joint disease, and a neurological disorder.  

19.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include bone problems, joint condition, osteomalacia, osteoarthritis, arthritis, and osteoporosis.  

20.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bone cancer. 

21.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder. 

22.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip cyst. 

23.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

24.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder, including a bone condition, joint condition, osteoporosis, arthritis, rheumatoid arthritis, and osteoarthritis, to include as secondary to the service-connected left shoulder disability.

25.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II. 

26.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic numbness of the lower extremities, to include diabetic peripheral neuropathy. 

27.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gout. 

28.  Entitlement to an increased evaluation for a left shoulder disability, currently evaluated as 20 percent disabling.  

29.  Entitlement to an effective date prior to December 5, 2000 for a grant of service connection for a left shoulder disability, to include as due to a clear and unmistakable error in a July 2003 rating decision. 

30.  Entitlement to a total disability rating based on individual unemployability. 

31.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status. 

32.  Entitlement to specially adapted housing/home adaptation grant. 

33.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident, arthritic bone disease, high blood pressure, depression disorder, anxiety disorder, nerve damage, heart condition, including heart murmurs, left humerus condition, blood clots, left knee disorder, and paralysis.  

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from February 1974 to March 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple ratings decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of a request to reopen a claim for entitlement to service connection for a right shoulder disorder, claims of entitlement to service connection for hearing loss, a lumbar spine disorder, a psychiatric disorder, chest pain, a left knee disorder, a right knee disorder, and a bilateral hip disorder, an increased evaluation for a left shoulder disability, entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to special monthly compensation (SMC), and entitlement to special home adaptation grant or adapting housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002). 

FINDINGS OF FACT

1.  The evidence of record demonstrates that a headache disorder, tinnitus, residuals of a left inguinal strain, residuals of gonorrhea, residuals of a hand grenade injury, arthritis, rheumatoid arthritis, and osteoarthritis of various joints, a nerve disorder of the feet, a tibia and/or fibula disorder are not related to active service.

2.  The most recent denial of service connection for a left knee disorder was in a July 2005 rating decision; an appeal of that decision was not perfected.  

3.  Evidence associated with the claims file since the July 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disability.


4.  Service connection for left biceps tendonitis was denied by an April 1976 Board decision.

5.  Evidence associated with the claims file since the April 1976 Board decision is not new and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for left arm bicep tendonitis.

6.  The most recent denial of service connection for a psychiatric disorder was in an unappealed April 2004 Board decision.

7.  Evidence associated with the claims file since the April 2004 Board decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder.

8.  The Veteran's claim for service connection for sleep apnea was denied in an unappealed January 2003 rating decision.

9.  Evidence associated with the claims file since the January 2003 rating decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.

10.  The Veteran's claim for service connection for residuals of a tumor removal from the left shoulder was denied in an unappealed January 2003 rating decision.

11.  Evidence associated with the claims file since the January 2003 rating decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of removal of a tumor from the left shoulder.

12.  The Veteran's claim for service connection for a bilateral ear disorder was denied in an unappealed May 2003 Board decision.

13.  Evidence associated with the claims file since the March 2003 Board decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral ear condition.

14.  The Veteran's claim for service connection for various lumbar spine disorders was denied in an unappealed July 2005 rating decision.

15.  Evidence associated with the claims file since the July 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lumbar spine disorder.  

16.  The Veteran's claim for service connection for a cervical spine disorder was denied in an unappealed July 2005 rating decision.

17.  Evidence associated with the claims file since the July 2005 rating decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a cervical spine disorder.

18.  In a final January 2003 rating decision, the RO denied service connection for bone cancer.  

19.  Evidence associated with the claims file since the January 2003 rating decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for bone cancer.

20.  In a final January 2003 rating decision, the RO denied service connection for a kidney disorder.  

21.  Evidence associated with the claims file since the January 2003 rating decision is not material and thus does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for kidney disorder.

22.  In a final July 2005 rating decision, the RO denied service connection for residuals of a removal of a cyst from the left hip.  

23.  Evidence associated with the claims file since the July 2005 rating decision is not material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a left hip cyst removal.  

24.  In an unappealed March 1993 rating decision, the RO denied service connection for hearing loss.  

25.  Evidence associated with the claims file since the March 1993 rating decision is new and material and thus raises a reasonable possibility of substantiating the claim for entitlement to service connection for hearing loss.  

26.  The most recent denial of the Veteran's claim for diabetes mellitus, type II, was in an unappealed March 2007 rating decision.

27.  Evidence associated with the claims file since the March 2007 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for diabetes mellitus, type II.  

28.  The most recent denial of the Veteran's claim for diabetes numbness of the legs was in an unappealed March 2007 rating decision.

29.  Evidence associated with the claims file since the March 2007 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for diabetes numbness of the legs.

30.  The most recent denial of the Veteran's claim for gout was in an unappealed July 2005 rating decision.

31.  Evidence associated with the claims file since the July 2005 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for gout.  

32.  The RO denied a request to reopen a claim for entitlement to service connection for a left shoulder disability in March and July 1993 rating decisions.  The Veteran appealed these decisions, but withdrew his appeal in March 1994.  

33.  On December 5, 2000, the Veteran filed a request to reopen his claim for entitlement to service connection for a left shoulder disability; no earlier claim to reopen was received by VA.

34.  A March 2001 private medical record provided a positive nexus opinion regarding the Veteran's left shoulder disability.  

35.  The evidence of record demonstrates that there is no additional disability due to VA medical fault or to an unforeseeable event.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Residuals of an inguinal strain were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Residuals of gonorrhea were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Residuals of a hand grenade were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Arthritis, rheumatoid arthritis, and osteoarthritis of the left hip, ankles, feet, left great toe, elbows, left finger, writs, and hands were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  A nerve disorder of the feet was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  A tibia and/or fibula disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Evidence submitted to reopen the claims of entitlement to service connection for a left knee disorder, a lumbar spine disorder, a psychiatric disorder, and bilateral hearing loss, is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

10.  Evidence submitted to reopen the claims of entitlement to service connection for sleep apnea, left biceps tendonitis, a kidney disorder, a right knee disorder, a left hip cyst, diabetes mellitus, type II, diabetic numbness of the lower extremities, gout, removal of a tumor of the left shoulder, a bilateral ear disorder, a cervical spine disorder, and bone cancer, is not new and material, and therefore, the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

11.  An effective date prior to December 5, 2000, for the grant of service connection for a left shoulder disability is denied, to include as due to clear and unmistakable error (CUE) in a July 2003 rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

12.  The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151  for additional disability, to include a cerebrovascular accident, arthritic bone disease, high blood pressure, depression disorder, anxiety disorder, nerve damage, heart murmurs, left humerus, blood clots, left knee disorder, and paralysis, due to VA medical treatment in November 2006 have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   An August 2008 letter was sent to the Veteran that contained the appropriate content of notice and was sent prior to initial adjudication of the relevant claims.  That letter addressed the claims for entitlement to service connection for residuals of a hand grenade injury, tinnitus, and residuals of an inguinal strain.  The letter also addressed the claims to reopen claims for entitlement to service connection for a lumbar spine disorder, a psychiatric disorder, hearing loss, sleep apnea, cervical spine disorder, tumor removal from the left shoulder, a left hip cyst disorder, bone cancer, and an ear condition.

A February 2009 letter was sent to the Veteran that contained the appropriate content of notice and was sent prior to initial adjudication of the relevant claims.  That letter addressed the claims to reopen claims for entitlement to service connection for a kidney disorder, diabetic numbness of the legs, diabetes mellitus, and gout.  The letter also addressed service connection claims for gonorrhea, arthritis/osteoarthritis/rheumatoid arthritis of the left hip, ankles, feet, left great toe, elbows, left finger, wrists, and hands, and a nerve disorder of the feet.  Although the letter addressed the service connection for a headache disorder as a new and material claim, and the claim is one for service connection, there is no prejudice to the Veteran for the Board to adjudicate this claim.  This is because a reasonable person would understand what was necessary to prove the service connection claim.  The May 2011 SSOC noted that the claim was actually one for service connection, not a claim to reopen, and noted that the Veteran had been provided the requirements for service connection.  Despite the lack of readjudication after that notice, the Veteran has filed numerous other service connection claims and from the multiple VCAA notice letters he has received over the years, the Board finds that a reasonable person would understand what he was required to submit.  

A June 2009 letter contained the required content of notice and was sent prior to initial adjudication of the claim for entitlement to service connection for a tibia and fibula disorder, a left arm disorder, and a right shoulder disorder.  A September 2009 letter contained the required content of notice and was sent prior to initial adjudication of the claim for entitlement to compensation based on VA medical treatment.  Although no notice letter addressed the CUE portion of the Veteran's effective date claim, there is no prejudice to the Veteran in proceeding to adjudicate that claim; the regulations for the claims were explained in a November 2010 SSOC.  Although there was no readjudication of that claim, a reasonable person would be expected to understand what was necessary to show to prove the claim.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  Regarding the requests to reopen claims for entitlement to service connection for sleep apnea, tumors, an ear condition, a left hip cyst removal, cervical spine disorder, diabetes mellitus, diabetic numbness of the legs, kidney disorder, gout, and left arm disorder, VA did not provide the Veteran with medical examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  No examinations were required, however.  Unless new and material evidence is submitted, VA does not have a duty to provide an examination to the Veteran in this situation.  38 C.F.R. § 3.159(c).  As determined below, the Board finds that new and material evidence was not submitted regarding these claims.

Regarding the service connection claims, such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, no examinations were necessary regarding the following claims as there was no evidence of complaints or an event, injury, or disease, during service:  headache disorder, tinnitus, arthritis, and a nerve disorder of the feet.  No examination was necessary regarding residuals of gonorrhea as there was no indication that it is related to service or a service-connected disability.  Last, no examinations were necessary regarding the following claims because there were no current disabilities:  residuals of an inguinal strain, residuals of a hand grenade injury, and a tibia/fibula disorder.

Additionally, the Veteran provided testimony at a November 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Headaches

In a July 2009 rating decision, the RO adjudicated this claim as a new and material claim.  The Board finds, however, that there is no prior final decision of record regarding this issue.  Accordingly, the issue is adjudicated herein as a service connection claim.

A February 1974 service entrance report of medical examination (RME) noted normal examinations of the head, face, and neck.  In an accompanying report of medical history (RMH), the Veteran denied headaches.  In a February 1975 service discharge RMH, the Veteran denied headaches.  In a February 1975 RME, there were normal examinations.  

In a January 1977 RME, there was a normal examination.  The Veteran was found unfit for enrollment.  In a July 1978 private medical record, the Veteran reported headaches off and on of 1 year.  The impression was headaches, etiology unknown.  In a May 1979 private record, the Veteran reported headaches off and on of 2 years.  In a May 1994 VA examination, the Veteran reported frequent headaches in the right temporal area.  The diagnoses included a history of headaches.  In a December 2000 letter, a private examiner noted the Veteran had headaches on a regular basis.  In a February 2001 VA record, the Veteran reported headaches.  In an August 2007 VA medical record, the Veteran reported a left-sided headache.  In a March 2008 private record, the Veteran reported headaches.  

The Board finds that the evidence of record does not support a finding of service connection for headaches.  There is a current disability because the Veteran has provided competent testimony of current headaches.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  But the evidence of record does not demonstrate any in-service headaches.  To the extent that the Veteran alleges headaches during service, the Board finds these statements competent, but not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  The Veteran's statements are contradicted by his denials of headaches in the February 1975 service discharge RMH and a 1978 private medical record in which he reported headaches of one year, which places onset after service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the remaining evidence of record does not suggest a relationship between any headaches and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, the Board finds that service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

A February 1974 service entrance RME noted a normal examination of the ears and eardrums.  In an accompanying RMH, the Veteran denied ear, nose, or throat trouble.  In a February 1975 RMH, the Veteran denied ear, nose, and throat trouble.  In a February 1975 service discharge RME, there was a normal examination of the ears and eardrums.  

In a January 1977 RME, there was a normal examination of the ears and eardrums.  The Veteran was found unfit for enrollment.  In a May 1978 private record, the Veteran reported right ear tinnitus and decreased hearing.  Since that time, the Veteran has been seen for various ear conditions, to include earaches and otitis media.

The Board finds that the evidence of record does not support a finding of service connection for bilateral tinnitus.  First, because the Veteran alleges entitlement to service connection for tinnitus, the Board finds that there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  But there is no in-service evidence of complaints of tinnitus and the Veteran has not alleged that he had tinnitus during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Moreover, the other evidence of record does not demonstrate that tinnitus is related to service; there are no complaints until 1978 which is approximately 4 years after service discharge.  See Mense, 1 Vet. App. at 356.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Residuals of an inguinal strain

A February 1974 service entrance RME noted normal examinations of the lower extremities.  In an accompanying RMH, the Veteran denied all other problems of the various organs and joints.  May 1974 STRs indicated a left inguinal strain.  The Veteran was treated 6 times in May and put on crutches.  In June 1974 he was taken off crutches and treatment was discontinued.  In a February 1975 RMH, the Veteran reported swollen/painful joints (which was noted to be of his left knee), and denied all other issues with internal organs and joints.  In a February 1975 service discharge RME, there were normal examinations of the lower extremities, except for the left knee.  

Post service discharge, in an April 1975 VA examination, the Veteran reported groin pain.  There was no evidence of genitourinary impairment and no sign of gross musculoskeletal dysfunction.  In an April 1976 private medical record, the Veteran reported pain between the left knee and hip.  The examiner could not find anything in the hip, and thought it was muscle weakness.  In a July 1976 private record, the Veteran reported left thigh muscle pain.  The examiner could not find anything to substantiate the complaints.  In a January 1977 RME, there was a normal examination, except for knee and chronic non-specific joint disease.  The Veteran was found unfit for enlistment.  In a May 1978 private record, there was normal male genitalia without hernia, mass, or discharge.  In a May 1979 private record, the Veteran reported puffiness of the left groin, but the examiner found there was no evidence of a hernia.  

The Board finds that the evidence of record does not support a finding of service connection for residuals of a left groin injury.  The Board finds that there is no current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, the Veteran has claimed residuals of a left inguinal strain, but has not provided testimony regarding any such residuals.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Additionally, although the evidence of record indicates diffuse pain in the Veteran's joints it does not demonstrate pain in the groin area.  Additionally, a 1979 private medical record did not find any hernia or other groin conditions upon the Veteran's complaints of left groin condition.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Residuals of gonorrhea

A February 1974 service entrance RME noted normal examinations of the genitourinary system.  In an accompanying RMH, the Veteran denied other problems of the various organs and joints.  In a February 1975 service discharge RMH, the Veteran reported gonorrhea.  In a February 1975 RME, there was a normal examination of the genitourinary system.  

Post-service discharge, in a January 1977 RME, there was a normal examination of the genitourinary system.  The Veteran was found unfit for enrollment.  In an April 1977 private medical record, the Veteran reported 3 episodes of gonorrhea during service.  He reported that he was diagnosed and treated without difficulty.  There was no history of a urinary tract infection and no discharge since that time.  In a May 1979 private record, the Veteran reported urethritis and an infection in the past that he transmitted to his wife.  In a May 1994 VA examination, the Veteran reported a prostate infection 5 years ago, without problems since that time.  In an October 1998 private record, there was normal male genitalia.  In an April 2000 private record, there was a urinary tract infection.  In a September 2006 VA record, the assessment was lower urinary tract symptoms likely due to benign prostatic hypertrophy.  It was noted that there may be a neurogenic component due to history of disk herniation or diabetic neuropathy.

The Board finds that the evidence of record does not support a finding of service connection for residuals of gonorrhea.  The Veteran is competent to report that he was diagnosed with gonorrhea during service, particularly as it was noted upon service discharge RMH.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  But the evidence indicates normal genitourinary system upon service discharge.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the other evidence of record does not demonstrate that any possible residuals, such as urethritis, urinary tract infections, prostate infections, or BPH is related to active service.  Further, 2 years after service, the Veteran reported that his gonorrhea was diagnosed and treated without difficulty and there was no history of a urinary tract infection or discharge since that time.  See Mense, 1 Vet. App. at 356.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Residuals of a hand grenade injury, to include residuals of the hands, eyes, ears, and internal organs

A February 1974 service entrance RME noted normal examinations of the head, face, and neck, ears, eardrums, eyes, lungs, chest, upper extremities, heart, genitourinary system, lower extremities, and feet.  In an accompanying RMH, the Veteran denied eye trouble, ear, nose, or throat trouble, and all other problems of the relevant organs and joints.  In an August 1974 STR, the Veteran reported stiffness of his left elbow.  In a February 1975 RMH, the Veteran reported swollen/painful joints (which was noted to be of his left knee), painful or trick shoulder or elbow, cramps in legs.  He denied eye trouble, ear, nose, and throat trouble, and all other issues with internal organs and joints.  In a February 1975 service discharge RME, there were normal examinations except for left knee and refractive error.  

In a January 1977 RME, there was 20/20 vision.  All else had a normal examination, except for knee and chronic non-specific joint disease.  The Veteran was found unfit for enrollment.  Since service discharge in 1975, the Veteran has had multiple complaints regarding various joints, his ears, and his eyesight.

The Board finds that the evidence of record does not support a finding of service connection for residuals of a hand grenade injury.  The Board finds that there is no current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.  Here, the Veteran has claimed residuals of a hand grenade injury, but has not provided specific statements regarding what those residuals are.  See McClain, 21 Vet. App. at 312.  As no residuals are mentioned in VA and private medical records, the evidence of record does not demonstrate a current disability.  To the extent that there is an ear condition, it is addressed separately.  To the extent that the Veteran is claiming any refractive error is due to a hand grenade injury, a refractive error is generally not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  This is so, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 55 Fed. Reg. 45711 (Oct. 30, 1990) (citing to VAOPGCPREC 82-90 (July 18, 1990)).  The evidence of record does not indicate any such superimposed disease or injury.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Arthritis, rheumatoid arthritis, and osteoarthritis of the ankles, feet, left great toe, elbows, left finger, wrists, and hands

A February 1974 service entrance RME noted normal examinations of the head, face, and neck, upper extremities, lower extremities, and feet.  In an accompanying RMH, the Veteran denied all other problems of the various organs and joints.  May 1974 STRs indicated that x-rays of the lumbar spine and hip were negative.  In an August 1974 STR, the Veteran reported stiffness of his left elbow.  In a February 1975 RMH, the Veteran reported swollen/painful joints (which was noted to be of his left knee), painful or trick shoulder or elbow, and cramps in legs.  He denied all other issues with internal organs and joints.  In a February 1975 service discharge RME, there was a normal musculoskeletal examination except for left knee.  

Post service-discharge, in a January 1977 RME, there was a normal musculoskeletal examination, except for knee and chronic non-specific joint disease.  The Veteran was found unfit for enrollment.  In an April 1975 VA examination, the examiner noted that examination did not reveal any hip pathology.  In a March 1993 private record, an x-ray was conducted to check for benign tumor.  None was noted.  In an August 1992 private record, there was a lay history of rheumatoid arthritis and bilateral hip pain.  In a February 2001 VA record, the Veteran reported arthralgias at the knees and feet.  There was no gout flare.  In an October 2001 VA record, there was degenerative joint disease of multiple joints.  In a February 2002 VA record, the Veteran reported multiple joint pains.  In a March 2002 VA record, the Veteran reported that he was unable to bend his right great toe.  At the August 2002 RO hearing, he stated that during service, he went to sick call multiple times due to joint problems.  In an October 2002 private record, x-rays indicated normal left foot and right foot arthritis of the 1st MTP joint.  

An August 2003 private MRI report found a 1 centimeter area of abnormal signal in or adjacent to the anterior lip of the left acetabulum, otherwise normal.  There was no degenerative joint disease.  In a November 2004 private MRI, there was small cystic area within proximal right femoral shaft and moderate prominent bilateral hip joint effusions.  In an August 2005 private record, it was noted that a 2001 bone scan indicated gouty arthropathy in the 1st MTP joint of the right foot.  In a March 2006 private record, an MRI showed small effusion of the right hip and small cystic areas in proximal right femoral shaft.  In an October 2006 VA record, there were pains of unclear etiology.  In a May 2006 VA record, the Veteran reported chronic hip pain.  The Veteran reported that in 1985 he had been diagnosed with a bone tumor in the left hip but that nothing was done.  The examiner noted that it was probably benign lesions.  In a February 2007 VA record, an examiner noted arthritis of the hips.  In a March 2006 private medical record, the examiner noted that the primary diagnosis was severe osteoarthritis.  In an August 2004 private record, there was numbness and weakness of the legs.  Also reported were muscle fatigue, joint pains, joint swelling, joint stiffness and back pain.  

In an August 2008 private record, a bone density study showed osteoporosis.  An October 2008 VA record assessed gout.  In a December 2008 private examination, there was no swelling or tenderness of the elbows, wrists, and hands, and full range of motion of the bilateral hips and ankles without swelling and tenderness.  There were polyarthralgias on many joints which tended to support a diagnosis of generalized osteoarthritis.  

The Board finds that the evidence of record does not support a finding of service connection for arthritis, rheumatoid arthritis, and osteoarthritis of the ankles, feet, left great toe, elbows, left finger, wrists, and hands.  First, there is no in-service event, injury, or disease.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Although there were complaints regarding the left elbow and leg cramps, he denied issues with all other joints.  Additionally, the service discharge examination is negative.  Further, the evidence of record does not otherwise demonstrate a relationship between any current disabilities and active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There is a gap in between service discharge and evidence in the claims file indicating complaints related to these particular joints.  See Mense, 1 Vet. App. at 356.   The Board notes that the Veteran testified at the hearing that he had these disabilities during service and they were aggravated thereby.  But no such disorders were noted to be present at service entrance and no evidence indicates these disorders were present prior to that time.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Nerve disorder of the feet

A February 1974 service entrance RME noted normal examination of the feet.  In an accompanying RMH, the Veteran denied various problems of the joints.  In a February 1975 service discharge RMH, the Veteran reported swollen/painful joints (which was noted to be of his left knee).  He denied various problems of the joints.  In a February 1975 RME, there was normal examination of the feet.  

In a January 1977 RME, there was a normal feet examination.  The Veteran was found unfit for enrollment.  In January 1998 private medical records, the Veteran reported pain down his legs and into his feet.  There was numbness of the lower dorsum area of the bilateral feet.  In a February 2001 VA record, the Veteran reported arthralgias of the feet.  In an October 2002 private x-ray report, there was normal left foot, except hallux valgus.  In a private x-ray report of the right foot, there was a bunion of the 1st MTP joint.  In a June 2006 private medical record, it was noted that an electrodiagnostic study indicated polyneuropathy affecting the bilateral lower extremities.  A November 2006 VA record noted that nerve conduction studies (NCS) showed diabetic neuropathy and possibly inflammatory polyneuropathy.  In a December 2006 VA record, NCS indicated polyneuropathy or lumbosacral radiculopathy.  In a January 2009 letter from a private physician, it was noted that diabetes has affected the nerve endings in the Veteran's feet.  

The Board finds that the evidence of record does not support a finding of service connection for a nerve disorder of the feet.  First, there is a currently diagnosed nerve disorder of the feet.  See Degmetich, 104 F.3d at 1333.  Second, however, there is no evidence of a nerve disorder or feet complaints during active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Third, a nerve disorder of the feet has not been shown to be related to active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The first complaints of feet difficulty were over 20 years after service discharge.  See Mense, 1 Vet. App. at 356.  Additionally, private and VA medical practitioners have attributed the nerve difficulties to non-service connected disabilities, including diabetes mellitus and a lumbar spine disorder.  To the extent that it is related to a lumbosacral spine disability or diabetes mellitus, neither is a service-connected disability.  The lumbar spine issue is being remanded herein; if service connection is granted for that disability, any radiculopathy, including a feet nerve disorder, is to be assigned a separate evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

Tibia and/or fibula disorder

In a September 1972 private medical record, the impression was chronic bursitis of the left tibial tubercle.  

A February 1974 service entrance RME noted normal examinations of the lower extremities.  In an accompanying RMH, the Veteran did not report any tibia or fibula complaints.  In a February 1975 service discharge RMH, the Veteran reported swollen/painful joints (which was noted to be of his left knee), and cramps in legs.  No tibia or fibula complaints were noted.  In a February 1975 service discharge RME, there were normal examinations except for left knee.  In a January 1977 RME, there was a normal examination, except for the left knee and chronic non-specific joint disease.  Various medical records since service discharge demonstrate left knee Osgood-Schlatter's disease, chondromalacia, a bone disorder, and degenerative joint disease.

The Board finds that the evidence of record does not support a finding of service connection for a tibia and fibula disorder because there is no current disability.  See McClain, 21 Vet. App. at 312; Degmetich, 104 F.3d at 1333.  Although the evidence of record contains evidence of knee disorders, it does not contain evidence of any separate tibia and/or fibular disorder.  Additionally, the above-noted knee disorders are to be addressed within the claim for service connection for a left knee disorder that is being remanded herein.  Additionally, the Veteran has not provided testimony regarding the nature of this alleged disorder.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

New and Material Claims

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Left knee disorder

In an April 1976 Board decision, service connection for a left knee disability was denied.  In December 1977 and March 1978 decision letters, the RO found there was no new and material evidence to reopen the claim.  In a December 1991 rating decision, service connection for a left knee condition was denied.  In March 1993 and July 1993 rating decisions, the RO found there was no new and material evidence to reopen the Veteran's claim.  The Veteran appealed those decisions but in March 1994 withdrew his appeal.  In an April 2002 rating decision, the RO denied service connection for a left knee bone condition.  In a May 2003 Board decision, the Board found new and material evidence to reopen the Veteran's claim, but denied service connection on the merits.  A January 2004 Board decision determined there was no CUE in the May 2003 Board decisions.  An April 2004 rating decision found that there was no new and material evidence to reopen the Veteran's claim for service connection for left knee chondromalacia and degenerative arthritis.  In a July 2005 decision, the RO denied service connection for Osgood-Schlatter's disease and found there was no new and material evidence to reopen the claims for left knee arthritis and chondromalacia.  An appeal of this decision was begun, but not perfected, and it is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  A November 2008 rating decision found there was not new and material evidence to reopen a claim of entitlement to service connection for a left knee disorder, to include Osgood-Schlatter's disease and a bone disorder.  In a July 2009 rating decision, the RO found there was no new and material evidence to reopen the claim for entitlement to service connection for a left knee degenerative arthritis and chondromalacia patella.  The Veteran appealed these decisions.  

Evidence of record at the time of the July 2005 rating decision includes a pre-service private medical record, in which the Veteran reported knee pain that developed in the 7th or 8th grade.  X-rays were normal.  The impression was bursitis.  The Veteran's STRs were also of record.  A February 1974 RME noted normal lower extremities.  In a February 1974 RMH, the Veteran noted that he had been previously rejected for service due to left knee problems in October 1972.  In a March 1974 STR, the Veteran reported knee pain.  The assessment was probable Osgood-Schlatter's disease.  X-rays were negative.  An August 1974 x-ray was negative.  In a September 1974 STR, the assessment was possible chronic cartilage inflammation.  In an October 1974 record, the Veteran reported left knee pain and episodes of give-way and swelling of 9 years.  The assessment was patella chondromalacia.  He was put on profile for one month.  A November 1974 record diagnosed chondromalacia.  X-rays of the knee were within normal limits.  In a February 1975 RMH, the Veteran reported swollen and painful joints, a trick or locked knee, and a bone or joint deformity.  An examiner noted left knee chondromalacia of 8 years, occasionally symptomatic.  In a February 1975 STR, the Veteran reported left knee pain of 9 years.  The diagnosis was left patella chondromalacia.  A February 1975 RME noted normal lower extremity examination, but noted left knee chondromalacia.  In an undated record, the examiner noted that the Veteran was unfit for enlistment due to his left knee impairment.  In a January 1977 RME, there were normal lower extremities.  

Private medical records were also of record.  In May 1975 records, the Veteran reported knee pain.  A June 1975 x-ray showed a normal left knee.  In an April 1977 private record, the Veteran reported knee problems since the age of 8 or 9, current pain and crepitance, worse on the left.  The examination was normal.  The impression was chondromalacia, patellae.  In a May 1977 record, the knee was not better.  The examiner noted that the problems were probably secondary to chondromalacia, but possibly secondary to atypical gouty arthritis.  An October 1977 x-ray was within normal limits.  An August 1979 record noted that knee problems may be due to gouty arthritis.  In a December 1985 private record, the Veteran underwent left knee arthroscopy.  The assessment was torn left medial meniscus.  The Veteran reported an injury 3 weeks earlier.  In July and August 1987 records, the Veteran reported left knee pain.  In an August 1988 record, the assessment was internal derangement of the left knee, medial meniscus tear, osteoarthritis with chondral defect.  An x-ray was within normal limits.  In a January 1990 record, an MRI showed degenerative changes and an abnormal medial meniscus.  In a February 1990 private record, the Veteran reported left knee pain with 2 previous surgeries.  The assessment was Baker's cyst and recurrent tear of left knee medial meniscus.  X-rays showed arthritic changes.  In an August 1993 record, the Veteran reported left knee pain.  In a November 2000 record, an MRI showed tear of the medial meniscus, degenerative changes, patella chondromalacia, and Baker's cyst.  In a February 2001 private record, the Veteran reported knee pain.  In a March 2001 private physician letter, it was noted that an MRI of the knee indicated degeneration and patella chondromalacia.  In March 2001 and February 2003 letters, private physician stated that the Veteran's knee problems had worsened after service discharge.  In an August 2003 private record, an MRI showed Bakers cyst, tear of the ACL, tear of the medial meniscus, and degenerative arthritis.  In a November 2004 private record, an MRI showed left knee chronic tear of the ACL, tear of the medial meniscus, and osteoarthritis.  

VA medical records were also associated with the claims file.  In an April 1975 VA examination, the Veteran reported left knee swelling.  There was good muscle strength of lower extremity and no limitation of motion.  There was no pathology of the left knee.  In an April 1993 VA record, the problems included knee degenerative joint disease.  In a May 1994 VA examination, the Veteran reported knee pain.  X-rays showed degenerative joint disease.  In a June 2000 VA record, the Veteran reported knee pain.

Evidence submitted after the July 2005 rating decision includes an August 2005 private opinion that the Veteran's left knee disability is related to active service.  The opinion was provided upon a review of military records.  Additionally, multiple VA and private records after July 2005 demonstrate current ongoing left knee pain and diagnoses of the absence of the medial meniscus and degenerative joint disease.

The Board finds that new and material evidence has been presented.  The evidence, including the private medical opinion, is new because it was not previously submitted to VA.  The evidence is also material as it relates to unestablished facts necessary to establish the claim - the presence of a causal relationship between the present condition and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Further, the evidence is neither cumulative nor redundant as it indicates a nexus, which was not present at the time of the July 2005 rating decision.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The Board finds that, in order to avoid prejudice to the Veteran, remand is required in order to obtain a medical opinion and for the RO to address this claim on a direct basis, which was not conducted below.  See Hickson, 23 Vet. App. at 399-400.

Left arm disorder

The RO denied entitlement to service connection for a left arm disorder, claimed as left arm biceps tendonitis, in a May 1975 rating decision.  In an April 1976 decision, the Board denied service connection.  That decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1104.  In a July 2009 rating decision, the RO did not find new and material evidence to reopen the Veteran's claim.  

Evidence of record at the time of the April 1976 Board decision includes the Veteran's STRs.  In a February 1974 service entrance RME, the upper extremities were noted to be normal.  In an October 1974 STR, the diagnosis was left arm biceps tendonitis.  In a February 1975 service discharge RME, examination of the upper extremities was normal.  In an April 1975 VA examination, there was good muscle strength of the upper extremities and no limitation of motion.  There was no pathology of the shoulders.  In an April 1976 private record, the Veteran reported problems with his left arm.  

Evidence submitted after the April 1976 Board decision does not address the Veteran's left bicep or left arm, although there are numerous mentions of his service-connected left shoulder disability.

The Board finds that new and material evidence has not been presented.  There is no new evidence that addresses the presence of a left bicep or arm disability.  See 38 C.F.R. §§ 3.156(a), 3.303(a); Shedden, 381 F.3d at 1167.  Thus, when considering the evidence of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, the Veteran's claim is not reopened.

Psychiatric disorder

In a December 1993 rating decision, the RO denied service connection for a nervous condition.  In a November 1994 rating decision, the RO denied service connection for a nervous condition, noting the Veteran's current diagnoses of depression.  In a March 1996 Board decision, service connection for a psychiatric disorder was denied.  In a July 2002 rating decision, the RO found there was not new and material evidence to reopen a claim of entitlement to service connection for dysthmic disorder.  In a May 2003 Board decision, the Board did not find new and material evidence to reopen the claim.  The Board addressed the diagnoses of depression, anxiety, and schizoaffective disorder.  In an April 2004 rating decision, the RO did not find new and material evidence to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  These decisions are final based on the evidence then of record.  See 38 U.S.C.A. §§ 7105(c), 7266; 38 C.F.R. §§ 20.1103, 20.1104.  In a November 2008 rating decision, the RO denied service connection for schizophrenia and found there was not new and material evidence to reopen the Veteran's claim for service connection for nervous condition and depression.  The Veteran appealed this rating decision.  

The Board finds that although the RO most recently adjudicated the schizophrenia portion of the claim separately, it is not a direct service connection claim; rather, it is part of the claim to reopen.  Here, schizoaffective disorder was diagnosed as early as 1996 and was thus of record at the time of the April 2004 Board decision.  Additionally, the Board explicitly addressed schizoaffective disorder in the 2003 decision.  Accordingly, the Board finds that the schizophrenia claim is not "based upon distinctly diagnosed diseases or injuries, [but is] evidence tending to substantiate an element of a previously adjudicated matter."  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citation omitted) (noting that to "reflexively" conclude that a new diagnosis is a new claim could limit benefits in claims that would otherwise relate back to prior proceedings).  Accordingly, the claim to reopen includes the Veteran's nervous condition, anxiety, depression, schizoaffective disorder, and schizophrenia.  

Evidence of record at the time of the April 2004 rating decision includes STRs.  A February 1974 RME indicated a normal psychiatric examination.  In a February 1974 RMH, the Veteran denied psychiatric trouble.  In a February 1975 RMH, the Veteran denied depression and nervous trouble.  In a January 1977 RME, the Veteran had a normal psychiatric evaluation.  In June and July 1990 private medical records, the assessment was questionable manic depression versus severe anxiety disorder.  In a September 1990 record, the diagnosis was depression, anxiety depression, and questionable manic depression.  In an April 1993 VA record, it was noted that the Veteran was admitted for severe depression and a severe nervous condition.  In April 1993 VA records, the diagnosis was major depression of 3 years.  In an August and September 1993 VA records, the diagnosis was major depression with psychotic features.  In an October 1993 letter, a private physician noted psychotic depression.  In an October 1993 VA record, it was noted that the Veteran was admitted for 24 hours due to depression with suicidal ideations.  In a March 1994 VA record, the diagnosis was major depression with psychotic features.  Similar diagnoses made in April and July 1994.  

In private medical records from 1996, 1997, 1998 and 1999, the diagnosis was schizoaffective disorder, depressive type.  In VA records dated throughout 2000, the diagnosis was depression or major depressive disorder with psychotic features.  It was noted that the Veteran had been followed since 1993.  In an October 2000 VA record, the impression was schizoaffective disorder.  In a January 2001 letter, a VA physician noted the Veteran's diagnoses of severe depression and schizoaffective disorder.  January and April 2001 VA record diagnosed major depressive disorder with psychotic features.  In an August 2002 private record, the diagnosis was schizophrenia.  

Evidence submitted after the April 2004 Board decision includes a December 2004 letter from a private psychologist which noted the Veteran's schizoaffective disorder, depressive type.  The examiner provided an opinion that this disorder was service-related and that the pain aggravated his mental condition.  Diagnoses of major depressive disorder with psychotic features were noted in VA records from 2006, 2007, 2008, 2010, and 2011.  A March 2007 VA record noted MDD with psychosis, psychosis resolved.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of  relationship between a current psychiatric disorder and active service and/or service-connected disabilities, which was not present prior to the April 2004 Board decision.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In conjunction with VA assistance, the evidence raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Lumbar spine disorder

In an April 2002 rating decision, the RO denied bone problems of the back.  In a January 2003 rating decision, the RO denied service connection for osteoporosis and arthritis.  In a May 2003 decision, the Board denied service connection for a joint condition of the back.  In an April 2004 rating decision, the RO found there was not new and material evidence to reopen a claim of service connection for bone problems and osteomalacia of the back.  In a July 2004 decision, the Board denied service connection for osteoporosis and arthritis.  In a July 2005 rating decision, the RO denied service connection for a back injury with degenerative disc disease and found there was no new and material evidence to reopen the claim for bone problems and osteomalacia of the back.  The Veteran appealed this decision, but then withdrew the appeal.  

In a November 2008 rating decision, the RO found there was no new and material evidence to reopen the claim for back degenerative disc disease.  The Veteran appealed this decision.  In a July 2009 rating decision, the RO denied service connection for lumbar spine degenerative joint disease and a neurological disability of the spine.  Although the RO adjudicated these two issues as a service connection claims, the Board finds that they are more properly classified as claims to reopen.  First, lumbar spine degenerative joint disease was denied in a July 2004 Board decision.  Additionally, any neurological complaints related to a lumbar spine disorder were encompassed within denials of lumbar spine degenerative disc disease, to include in the July 2005 rating decision.  Here, it is clear that the Veteran has consistently claimed a back disorder, to include bone problems, osteomalacia, arthritis or degenerative joint disease, and any neurological problems related to the disc disease.  Additionally, he filed claims for arthritis without specifying the location.  The Board finds that these claims are not new claims "based upon distinctly diagnosed diseases or injuries, [but are] evidence tending to substantiate an element of a previously adjudicated matter."  See Velez, 23 Vet. App. at 204.

Evidence of record at the time of the July 2005 rating decision includes the Veteran's STRs, VA medical records, and private medical records.  A February 1974 RME noted a normal spine.  In a February 1974 RMH, the Veteran reported no recurrent back pain or bone or joint deformity.  In a February 1975 RMH, the Veteran denied recurrent back pain.  In an April 1976 private record, the Veteran reported back pain.  In a July 1976 private record, there was no orthopedic disease at that time.  In a January 1977 RME, examination showed a normal spine.  In a January 1985 private record, the Veteran reported back pain.  In a July 1992 private record, there was muscle spasm in the back.  In a December 1991 private record, the Veteran reported severe back pain.  A recent MRI had shown herniated nucleus pulposus.  In other records, the Veteran reported back pain after a motor vehicle accident (MVA).  In December 1991 private records, an MRI showed bulging disc, mild spinal stenosis, and herniated disc at L3 to L4.  The Veteran reported a MVA 10 days prior.  He had been in significant pain since that time.  He had a history of back pain since the past summer.  An April 1993 VA record noted that an MRI showed mild to moderate spinal canal stenosis and spondylosis.  In a November 1997 private record, there was lumbar spine mild spinal stenosis.  In a January 1998 private record, the impression was spinal stenosis and lumbar facet syndrome.  The Veteran reported a 6 year history of back pain status post the MVA in 1992.  He had undergone lumbar spine surgery but the pain never resolved.  In an October 1998 record, an MRI showed recurrent HNP at L3 to L4 and facet arthropathy.  

In a March 2000 VA record, the Veteran reported chronic back pain.  It was noted to be secondary to degenerative joint disease.  An April 2000 VA record noted an MRI showed lumbar spine degenerative joint disease and facet arthropathy.  In a June 2000 VA record, the Veteran reported low back pain.  Ina November 2000 VA record, MRIs indicated degenerative joint disease.  In a February 2001 private record, the Veteran reported back pain.  In a March 2001 letter, a private physician stated that the Veteran's orthopedic disabilities have worsened over the years.  The examiner found the back disorder was related to service because of a history of problems in service and deterioration since that time.  In an April 2001 VA record, the Veteran reported back pain.  In a March 2001 letter from a private physician, it was noted that an MRI showed lumbar spine recurrent disc herniation.  In a January 2002 VA record, there was multi-joint degenerative joint disease, including of the lumbar spine.  A March 2003 private record noted lumbar spine degenerative disc disease.  In an April 2003 private record, the Veteran reported that in March he had sat in a chair that broke, and he came down hard on his low back.  September 2003 private record, an MRI of the lumbar spine showed degenerative joint disease, spinal stenosis, and possible small disc protrusion.  A February 2004 VA record impression was lumbar spine degenerative disease.  May 2004 private record noted lumbosacral back pain.  An August 2004 private record diagnosed lumbar radiculopathy.  A November 2004 private MRI noted facet arthropathy, disc dessication, and disc protrusion.  

Evidence submitted after the July 2005 rating decision includes VA and private medical records.  An August 2005 private medical was provided.  The examiner found that the lumbar spine disorder was related to service based upon a review of the Veteran's military records.  In a February 2006 private record, the Veteran reported back pain that radiated down both legs.  A March 2006 private MRI noted lumbar spine degenerative disc disease, degenerative facet changes, and canal stenosis.  A June 2008 private MRI showed lumbar spine degenerative disc disease.  A January 2009 private physician letter delineated the Veteran's current problems, including lumbar spine degenerative disc disease.

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material as it relates to unestablished facts necessary to establish the claim - the evidence of a causal relationship between the present lumbar spine disorder and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates a connection between the current lumbar spine disability and service, which was not indicated prior to July 2005.  See 38 C.F.R. § 3.156(a).  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  

The Board finds that, to avoid prejudice to the Veteran, remand is required in order to obtain a medical opinion and for the RO to address this claim on a direct basis, which was not conducted below.  See Hickson, 23 Vet. App. at 399-400.

Hearing Loss

In a March 1993 rating decision, the RO denied service connection for bilateral hearing loss.  This decision is final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a November 2008 rating decision, the RO found there was not new and material evidence to reopen the claim.  

Evidence of record at the time of the March 1993 rating decision includes the Veteran's STRs.  A February 1974 service entrance RME noted normal ear examination.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
/
20
LEFT
10
10
10
/
5

In February 1974 and 1975 RMHs, the Veteran denied hearing loss.  A February 1975 RME noted normal ear examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
/
30
LEFT
10
5
10
/
10

The physical profile of H-2 was noted, indicating a hearing condition.  In a January 1977 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
/
20
LEFT
10
10
10
/
10

In a May 1978 private record, the Veteran reported decreased hearing.  In a May 1979 private record, the Veteran reported decreased hearing of 3 years.  

Since the March 1993 rating decision, scattered evidence relating to hearing loss has been submitted.  In an April 2007 VA record, the Veteran reported hearing loss.  In May and August 2004 private medical records, the Veteran denied any hearing decrease.  An August 2007 VA record noted that a recent audiogram found bilateral conductive hearing loss.  

The Board finds that new and material evidence has been presented.  The evidence, including evidence of current hearing loss, is new because it was not previously submitted to VA.  The evidence is also material as it relates to unestablished facts necessary to establish the claim - the presence of a current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, including evidence of hearing impairment upon service discharge, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  

The Board finds that, to avoid prejudice to the Veteran, remand is required in order to obtain a VA medical examination and etiological opinion and for the RO to address this claim on a direct basis, which was not conducted below.  See Hickson, 23 Vet. App. at 399-400.

The Veteran has alleged CUE in the November 2008 rating decision which found no new and material evidence to reopen this claim.  As the Veteran appealed that rating decision, it is not final, and CUE is not a proper claim at this time.  See 38 C.F.R. § 3.105 (2011) (noting that a final decision is not subject to revision except in certain instances, including when the decision is based on clear and unmistakable error).

Sleep apnea

In an April 2001 rating decision, the RO denied service connection for sleep apnea.  In a January 2003 rating decision, the RO denied service connection for sleep apnea.  These decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a November 2008 rating decision, the RO found there was not new and material evidence to reopen the claim.  

Evidence of record at the time of the January 2003 rating decision includes STRS, VA medical records, and private medical records.  In a February 1974 RME, examination of the chest, lungs, and sinuses were normal.  In a February 1975 RME, there were normal examinations of the chest, lungs, and sinuses.  In an April 1975 VA examination, the lungs appeared normal.  In a January 1977 RME, there were normal chest, lungs, and sinus examinations.  In an April 1993 private record, a diagnosis of obstructive sleep apnea (OSA) was provided.  The Veteran noted his CPAP machine was not helping.  In an April 1993 VA record, it was noted that the Veteran had a tonsillectomy and pharyngoplasty due to OSA.  An August 1993 private record noted history of sleep apnea.  In a May 1994 VA examination, it was noted that the Veteran had sleep apnea and a CPAP machine.  In an August 1999 private record, the diagnoses included OSA.  In an October 1999 private record, sleep apnea was noted.  The Veteran stated that OSA was diagnosed in 1983.  In an October 1999 and December 2000 private records, the diagnosis was OSA with CPAP machine.  August and October 2000 VA records noted a diagnosis of OSA.  In a January 2001 letter, a VA physician noted OSA.  January, March, April, May, 2001 VA records diagnosed OSA.  In August and September 2001 VA records, the diagnosis was OSA.  In August 2001, the Veteran was status-post uvulopalatohparyngoplasty.  

Evidence submitted after the January 2003 decision includes private medical records dated from 2003-2008 that diagnosed OSA. 

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not, however, material as it does not relate to unestablished facts necessary to establish the claim - the presence of sleep apnea during service or a relationship of OSA to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, sleep apnea diagnoses were of record prior to the January 2003 decision; additional evidence of the diagnosis of OSA is both cumulative and redundant.  See 38 C.F.R. § 3.156(a).  Thus, even with consideration of potential VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.


Tumor removal from the left shoulder

The Board notes that the Veteran is service-connected for a left shoulder disability.  The manifestations of that disability include residuals of a rotator cuff tear with degenerative joint disease and impingement.  Accordingly, those disorders and symptomatology is not considered herein.  

In a January 1993 rating decision, the RO denied service connection for tumors, to include removal of tumors from the left shoulder.  This decision is final, based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a November 2008 rating decision, the RO found there was not new and material evidence to reopen the claim.  

Evidence of record at the time of the January 1993 rating decision includes the Veteran's STRS which were negative for a left shoulder tumor removal.  In an April 1977 private medical record, examination of the shoulder was negative, except for mild crepitance and pain with rotation of the shoulder.  The assessment was probable bursitis of the left shoulder.  An October 1977 x-ray report noted the shoulder was within normal limits.  A December 1991 private MRI showed a mass at the anterior aspect of the joint, likely due to synovial osteochondromatosis although pigmented nodular synovitis or tumor could not be excluded.  In a November 1991 private record, the Veteran reported left shoulder pain.  The assessment included questionable rotator cuff injury.  In a January 1992 private record, the assessment was 3 centimeter mass of the anterior left shoulder.  The plan was to admit for excisional biopsy.  Excision was completed.  

Evidence submitted after the January 1993 decision includes multiple VA and private records demonstrating left shoulder pain and other functional impairments, but nothing no mass of the left shoulder or any residuals thereof.  

The Board finds that new and material evidence has not been presented.  The evidence, including medical records containing left shoulder complaints, is new because it was not previously submitted to VA.  The evidence is not, however, material.  The evidence does not relate to unestablished facts necessary to establish the claim - the presence of a current disability or evidence of a causal relationship between any present condition and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Thus, even with consideration of potential VA assistance including an examination, any new evidence does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

Ear condition

In a December 1991 rating decision, the RO denied service connection for an ear condition.  In a July 2002 rating decision, the RO denied service connection for ear tubes.  In a May 2003 Board decision, the Board denied service connection for chronic ear infections.  These decisions are final based on the evidence of record.  See 38 U.S.C.A. §§ 7105(c), 7266; 38 C.F.R. §§ 20.1103, 20.1104.  In a November 2008 rating decision, the RO determined there was not new and material evidence to reopen the Veteran's claim for service connection for a bilateral ear condition.

Evidence of record at the time of the May 2003 Board decision includes a February 1974 RME that noted normal sinus and ear examination.  In a February 1974 RMH, the Veteran denied ear trouble.  In a February 1975 RMH, the Veteran denied ear trouble.  A February 1975 RME noted normal sinus and ear examination.  January 1977 RME noted normal sinus and ear examination.  In a May 1979 private record, the Veteran reported ear infections.  A July 1978 private record noted that the Veteran was recently found to have bilateral serous otitis media and had a drainage tube placed in the right tympanic membrane.  An August 1980 private record noted earaches.  An October 1980 private record note bilateral earaches of 2-3 days.  A November 1980 private record noted a right earache.  A February 1993 VA record noted right ear pain with drainage.  The assessment was otitis media.  An April 1993 VA record noted bilateral earaches.  An April 1994 VA record diagnosed bilateral otitis media.  A May 1994 VA examination diagnosed ear infections. In a July 1994 private record, there was right ear otorrhea.   In a January 2001 letter, a VA physician noted the Veteran's current diagnosis of mastoid and sinus problems with tubes in his ears.  In an August 2001 VA record, there was bilateral otitis media status-post tube placement.  

Evidence submitted after the May 2003 Board decision includes an April 2008 VA record which diagnosed otitis externa.  An October 2010 VA record diagnosed otitis media.  

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence, however, is not material because it does not relate to unestablished facts necessary to establish the claim - evidence of a causal relationship between the present condition and service or any inservice event.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is cumulative and redundant as it indicates the presence of a current bilateral ear condition, which was already of record at the time of the May 2003 Board decision.  See 38 C.F.R. § 3.156(a).  Thus, even with consideration of potential VA assistance including an examination, any new evidence does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

Bone cancer

In a January 2003 rating decision, the RO denied service connection for bone cancer because there was no diagnosis during service or thereafter.  That decision is final based on the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a November 2008 rating decision, the RO found there was not new and material evidence to reopen the claim.  

Evidence of record at the time of the January 2003 rating decision includes the Veteran's STRs, VA medical records, and private medical records, which are negative for any cancer.  Evidence submitted after the January 2003 rating decision includes VA medical records and private medical records that are negative for cancer.  In a January 2008 private record, the Veteran stated he had been diagnosed with bone cancer.  The examiner referred him to his primary care doctor. 

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material because it does not relate to an inservice event, injury, or disease.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Thus, even with consideration of potential VA assistance including an examination, any new evidence does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

Left hip cyst

In an April 2004 rating decision, the RO denied service connection for residuals of a left hip cyst removal.  In a July 2005 rating decision, the RO found that there was not new and material evidence to reopen the claim.  Those decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a November 2008 rating decision, the RO found there was not new and material evidence to reopen the claim.  

Evidence of record at the time of the July 2005 rating decision includes STRs, VA medical records, and private medical records, most of which do not address residuals of a cyst removal of the left hip.  An August 2003 private MRI report noted a 1 centimeter area of abnormal signal in or adjacent to the anterior lip of the left acetabulum, otherwise normal.  The differential diagnosis includes subchondral cysts and ganglion cyst.  Evidence submitted after the July 2005 rating decision includes VA and private medical records that do not address residuals of a cyst removal of the left hip.

The Board finds that new and material evidence has not been presented.  The recent medical evidence is new because it was not previously submitted to VA.  The evidence is not material as it does not relate to unestablished facts necessary to establish the claim - the presence of current residuals of a cyst removal or evidence of a causal relationship between any residuals and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, the Veteran's claim is not reopened.

Cervical spine disorder

In an April 2002 rating decision, the RO denied bone problems of the neck.  In a January 2003 rating decision, the RO denied service connection for osteoporosis and arthritis.  In a May 2003 decision, the Board denied service connection for a joint condition of the neck.  In an April 2004 rating decision, the RO found there was not new and material evidence to reopen a claim of service connection for bone problems and osteomalacia of the neck.  In a July 2004 decision, the Board denied service connection for osteoporosis and arthritis.  In a July 2005 rating decision, the RO found there was no new and material evidence to reopen the claim for bone problems and osteomalacia of the neck.  Those decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a July 2009 rating decision, the RO found there was no new and material evidence to reopen the claim for neck arthritis.  

Evidence of record at the time of the July 2005 rating decision includes the Veteran's STRs, VA medical records, and private medical records.  In a December 1972 private medical record, the diagnosis was cervical muscular sprain.  A February 1974 RME noted normal spine.  In a February 1974 RMH, the Veteran denied recurrent back pain.  In a February 1975 RMH, the Veteran denied recurrent back pain.  February 1975 RME noted normal spine.  

In an April 1976 private record, the Veteran reported neck pain.  In a July 1976 private record, the examiner noted there was no orthopedic disease.  A January 1977 RME noted normal spine.  In a July 1978 private record, a neck x-ray was negative.  The impression was possible gouty arthritis.  Sometime after November 1991, the Veteran reported neck pain after a motor vehicle accident.  In a July 1992 private record, there were muscle spasms in the neck.  In an August 1998 private record, an MRI showed cervical spondylosis.  

In a March 2000 VA record, the Veteran reported chronic neck pain.  The assessment was neck pain secondary to degenerative joint disease.  In a December 2000 letter from a private physician, the diagnosis was cervical spine herniated disc.  In a January 2001 from a VA physician, the diagnosis was cervical spine degenerative joint disease.  In a February 2001 private record, the Veteran reported neck pain.  In a March 2001 letter from a private physician, it was noted that an MRI showed cervical spine herniated disc.  In a March 2001 letter from a private physician, it was noted the Veteran's neck disorder was service related due to a history of a problem in service and deterioration thereafter.  In a January 2002 VA record, there was cervical spine degenerative joint disease.  In a February 2003 letter, a private examiner noted the Veteran had service-related cervical spine condition.  In a March 2003 private record, there was a normal CT scan of the cervical spine.  In a September 2003 private record, an MRI showed cervical spondylosis.  In a February 2004 VA record, the impression was cervical spine degenerative disease.  Another February 2004 VA record noted that the cervical disc disease was contributing to his upper extremity symptoms of severe neck pain, with myelopathic features.  In an August 2004 private record, the diagnosis was cervical radiculopathy.  A November 2004 private record noted that an MRI showed cervical spondylosis.  

Evidence submitted after the July 2005 rating decision includes VA and private medical records.  In a February 2006 private record, the Veteran reported neck pain that radiated down his bilateral arms.  In a March 2006 private record, an MRI showed cervical spondylolysis.  A June 2008 private record noted an MRI showed cervical spondylosis.  A January 2009 private letter documented his current condition.

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material, however, as it does not relate to unestablished facts necessary to establish the claim - the presence of evidence of a causal relationship between the cervical spine condition and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is cumulative and redundant as it indicates that the Veteran has a current neck disorder, which was substantiated at the time of the July 2005 decision.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim is not reopened.


Kidney disorder 

In a January 2003 rating decision, the RO denied service connection for a kidney disorder as there was no kidney condition of record either in the STRs or thereafter.  That decision is final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a July 2009 rating decision, the RO found there was not new and material evidence to reopen the claim.    

Evidence of record at the time of the January 2003 rating decision includes the Veteran's STRs which were negative for any kidney problems.  Additionally, VA and private medical records did not demonstrate any kidney disorders.  An April 1975 VA examination noted no evidence of genitourinary impairment.  In a May 1978 private medical record, there was no history of renal disease.  In a June 1993 private record, a renal panel was within normal limits.  Evidence submitted after the January 2003 rating decision includes VA and private medical evidence, which did not demonstrate any kidney disorders.

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material, however, as it does not relate to unestablished facts necessary to establish the claim - the presence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, the Veteran's claim is not reopened.

Gout

In a January 2003 rating decision, the RO denied service connection for gout.  In a July 2004 decision, the Board denied service connection for gout.  In a July 2005 rating decision, the RO found there was not new and material evidence to reopen the claim.  These decisions are final, based on the evidence of record.  See 38 U.S.C.A. §§ 7105(c), 7266; 38 C.F.R. §§ 20.1103, 20.1104.  In a July 2009 rating decision, the RO found there was no new and material evidence to reopen the claim.  

Evidence of record at the time of the July 2005 rating decision includes the Veteran's STRs, which are negative for gout.  Also of record were VA records and private medical records.  A May 1977 private record noted joint problems probably secondary to chondromalacia, but possibly secondary to atypical gouty arthritis.  A July 1978 private record noted possible gouty arthritis.  An August 1979 private record noted that knee joint symptoms may be related to gouty arthritis.  December 1985 private record diagnosed gout.  A January 2001 VA letter, a VA physician noted the Veteran had gout.  An October 2000 VA record noted intercritical gout.  In an October 2003 private record, foot and ankle pain was found to be a flare-up of gout.  

Evidence submitted after the July 2005 rating decision VA and private medical records.  A January 2009 letter from a private physician noted gouty arthritis. A March 2009 VA letter noted the diagnoses of gout.  

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material as it does not relate to unestablished facts necessary to establish the claim - the presence of a causal relationship between gout and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is cumulative and redundant as it indicates a current diagnosis of gout, which was of record at the time of the July 2005 decision.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim is not reopened.

Diabetes mellitus, type II

In a January 2003 rating decision, the RO denied service connection for diabetes.  In a March 2007 rating decision, the RO denied service connection, to include as due to the service-connected left shoulder condition.  Those decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a July 2009 rating decision, the RO found no new and material evidence to reopen the claim.  

Evidence of record at the time of the March 2007 rating decision includes the Veteran's STRs, which are negative for diabetes.  Also of record were VA and private medical records.  A July 2006 private record diagnosed diabetes mellitus.  In a November 2006 VA record, the Veteran reported worsening weakness.  The diagnosis was lower extremity weakness, diabetic neuropathy, and possibly inflammatory polyneuropathy.

Evidence submitted after the March 2007 rating decision includes VA and private medical records.  In an April 2007 VA record, there was diabetic polyneuropathy.  A January 2009 letter from a private physician noted diabetes mellitus. A March 2009 VA letter noted the diagnosis of diabetes mellitus.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material.  The evidence does not relate to unestablished facts necessary to establish the claim - the presence of a causal relationship between diabetes mellitus and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Rather, the evidence is cumulative and redundant as it indicates that a current diagnosis of diabetes mellitus, which was of record at the time of the March 2007 decision.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim is not reopened.

Diabetic numbness of the legs

In an April 2004 rating decision, the RO denied service connection for numbness of the legs.  In a March 2007 rating decision, RO denied service connection for diabetic numbness of the legs.  Those decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a July 2009 rating decision, the RO denied service connection for diabetic neuropathy and found no new and material evidence to reopen the claim.  The Board finds that the claim for service connection for diabetic neuropathy of the lower extremities is the same as the claim for service connection for diabetic numbness of the legs.  This claim is not based on a "distinctly diagnosed" disease, but is based upon a diagnosis that would tend to substantiate the earlier claimed diabetic numbness.  See Velez, 23 Vet. App. at 204.

Evidence of record at the time of the March 2007 rating decision includes the Veteran's STRs, which are negative for diabetic numbness.  Also of record were VA and private medical records.  In an October 2004 private record, the Veteran reported lower extremity weakness.  In a June 2006 private record, the Veteran reported loss of feeling in his legs.  The diagnosis was mild axonal loss polyneuropathy affecting both motor and sensory nerve fibers in the bilateral lower extremities.  A July 2006 private record diagnosed diabetic neuropathy.  In a November 2006 VA record, the Veteran reported worsening weakness.  The diagnosis was lower extremity weakness, diabetic neuropathy, and possibly inflammatory polyneuropathy.  

Evidence submitted after the March 2007 rating decision includes VA and private medical records.  In an April 2007 VA record, there was diabetic polyneuropathy.  A January 2009 letter from a private physician noted diabetic neuropathy.

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material as it does not related to unestablished facts necessary to establish the claim - evidence of a causal relationship between diabetic neuropathy and service or a service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is cumulative and redundant as it indicates a diagnosis of diabetic neuropathy, which was already established at the time of the March 2007 decision.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim is not reopened.

Earlier effective date based on CUE

The Veteran alleges he is entitled to an earlier effective date for the grant of service connection for his left shoulder disability, based on clear and unmistakable error (CUE).  The Veteran did not provide additional argument regarding the substance of the error.

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Rudd, 20 Vet. App. at 300. 

Here, the Veteran's claim for entitlement to an earlier effective date was filed after a rating decision was final but alleges CUE in the July 2003 rating decision. Accordingly, it is not a free-standing earlier effective date claim and the Board must address this issue.  See Rudd, 20 Vet. App. at 300.   

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

In order for clear and unmistakable error to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quotations omitted); Bustos v. West, 179 F.3d 1378, 1381 (1999) (noting that in order to prove the existence of CUE the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the later of the date of receipt of the new claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).

If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  C.F.R. § 3.156(c)(2).

Here, service connection for a left shoulder disability was denied in April 1976 and September 1980 BVA decisions.  In a September 1987 rating decision, the RO found that there was no new and material evidence to reopen the claim.  In March and July 1993 rating decisions, the RO also determined there was no new and material evidence to reopen the claim.  The Veteran perfected an appeal of these decisions.  In a March 1994 letter from the Board, however, it was noted that a request to withdraw the appeal had been received and that the Veteran's claims file was being returned to the RO.  Although that request does not appear to be in the claims file, the Board presumes that this action would not have been taken without such a request by the Veteran as there is no evidence or argument to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (noting that there is a presumption of administrative regularity under which government officials are presumed to have properly discharged their duties which is rebutted by clear evidence to the contrary).  Furthermore, a letter to the Veteran substantiating this action is associated with the claims file and the Veteran did not protest this action.  Accordingly, the Veteran withdrew his appeal.

On December 5, 2000, the Veteran filed a claim to reopen his claim for entitlement to service connection for a left shoulder disability.  In April 2002 rating decision, the RO determined there was no new and material evidence to reopen the claim.  The Veteran appealed this determination.  In a May 2003 decision, the BVA reopened the claim and granted service connection.  That decision was based, in part, on a March 2001 statement by a private physician that the Veteran's left shoulder disability was related to service.  In a July 2003 rating decision, the RO effectuated that grant and assigned an effective date of December 5, 2000, the date of the Veteran's claim to reopen.

Here, the evidence of record does not demonstrate CUE in the assignment of the December 5, 2000 effective date.  First, under the general rule, the later of the date of claim (December 5, 2000) and the date that entitlement arose (the March 2001 private physician opinion), is March 2001.  Additionally, there is no indication that not all the correct facts were before the Board decision or the rating decision that granted service connection.  Additionally, the RO appropriately applied the regulations by assigning a December 5, 2000 date.  

Additionally, no earlier document was filed after the 1994 withdrawal and prior to the December 2000 claim that can be considered a claim to reopen.  The Veteran filed a statement in April 1994 that he had had left shoulder surgery at a VA medical center, but this appears to have been submitted in relation to a pending pension claim.  Additionally, he did not indicate any desire to reopen the service connection claim that he had recently withdrawn.  Likewise, the provisions regarding the submission of new and material evidence within a year of the original rating decision are inapplicable here as the Veteran actually appealed the rating decision (which he later withdrew).  Finally, the grant of service connection was not based upon receipt of STRs.  Accordingly, the assigned effective date was appropriate, and the law and regulations were applied correctly.  The Veteran has not argued that the correct facts were not before the RO or the Board at that time.  An earlier effective date for the grant of service connection, based on CUE, is thus not warranted.  

1151 Claim

The Veteran alleges additional disability due to VA medical treatment in November 2007, to include a cerebrovascular accident, arthritis, high blood pressure, depression and/or anxiety disorder, nerve damage, a heart condition, to include heart murmurs, a left humerus condition, blood clots, a left knee condition, and paralysis.  Although the Veteran stated it was due to hospitalization in November 2007, it appears that he was actually hospitalized in November 2006.  Accordingly, the Board has assessed this claim for the treatment conducted in November 2006.  

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  When there is no willful misconduct by a veteran, disability resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d).  The evidence must show (1) a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2). 

Medical records dated as early as the 1970s indicate that prior to November 2006, there were diagnoses of arthritis of various joints (including the bilateral shoulders, lumbar spine, cervical spine, and the bilateral knees), coronary artery disease, congestive heart failure, hyperlipidemia, hypertension, diabetes mellitus, type II, diabetic neuropathy of all extremities, obstructive sleep apnea, cardiac arrhythmia, major depression, anxiety, various left knee disabilities, polyneuropathy, and morbid obesity.

In a March 2006 VA record, the assessment was major depressive disorder with psychotic features.  In a May 2006 VA record, the Veteran reported low back pain radiation, with burning and weakness in the feet and legs and bowel and bladder incontinence.  In a June 2006 private record, the Veteran reported a loss of feelings in his legs, toes, feet, hands, fingers, and neck.  The examiner noted that the medical problems were related to morbid obesity and its complications.  Testing revealed mild axonal loss polyneuropathy.  In an August 2006 VA record, the assessment was major depressive disorder, severe psychosis.  In an October 2006 private record, it was noted that the Veteran's blood pressure was doing excellent.  In an October 2006 VA record, the Veteran reported low back pain, muscle weakness, and aches of several years.  The assessment was pain syndrome.  In another October 2006 VA record, the assessment was major depressive disorder, severe, with psychosis.  In a November 2006 private record, it was noted that the Veteran was seen in the emergency room 2 or 3 times in the last week.  

VA medical records indicate the Veteran was admitted on November 16, 2006 and discharged on November 22, 2006.  It was noted that the Veteran had a history of chronic back and neck pain, obstructive sleep apnea, morbid obesity, coronary artery disease, dyslipidemia, GERD, congestive heart failure, and arthritis.  He was admitted for difficulty walking and breathing, with a great deal of pain in his neck and lower back that made it difficult to move around.  He denied any new sensory loss or paresthesias.  Labs were ordered and nerve conduction studies showed worsening from a previous study of 6 months ago.  The Veteran attended physical therapy and improved his ability to walk for a few feet and was able to take a shower, which he could not do prior to admission.  The Veteran indicated his desire to go home and was thus discharged as he had reached the maximum benefit of hospitalization.  The diagnoses were left lower extremity weakness, diabetic neuropathy, and possible inflammatory polyneuropathy.  

In December 12, 2006 VA records, the Veteran presented with the same complaints, but wanted to know why his left calf was swollen.  Examination indicated a possible deep vein thrombosis (DVT).  An ultrasound confirmed that diagnosis.  The examiner recommended Coumadin therapy.  In a January 2007 private record, it was noted that the Veteran was recently treated for a blood clot to the legs.  In a March 2007 VA record, the Veteran reported anxiety and left-sided paresthesias.  In an April 2007 VA record, diabetic polyneuropathy was noted.  In an August 2007 VA record, it was noted that the Veteran was admitted for one day due to a 4 to 5 day history of intermittent chest pain.  There was a history of congestive heart failure, peptic ulcer disease, hypertension, gout, lung disease, hyperlipidemia, coronary artery disease, and prior DVT.  The admitting diagnosis was chest pain, rule out myocardial infarction.  He had baseline shortness of breath and was on home oxygen.  There had been increased shortness of breath and burning pain in the left thigh.  It was noted that the Veteran had recent surgery, and that his Coumadin had been withheld during that time.  Upon admission, testing showed that the left popliteal thrombus was resolving since the DVT in January 2007, there was no evidence of a right lower extremity DVT, and the Veteran's chemistries were all normal.  It was noted there was unremarkable cardiovascular workup and marked improvement upon receipt of a gastrointestinal cocktail.  The examiner concluded that the chest pain was likely related to the Veteran's ongoing peptic ulcer disease.  

In a November 7, 2007 VA record, an acute DVT superimposed on chronic changes was identified by ultrasound.  The Veteran was notified and promised to keep his Coumadin therapy appointments.  In November 8, 2007 VA records, the Veteran presented to the emergency room for worsening shortness of breath.  The examiner explained to the Veteran his concern for his lack of followup and the importance of the Coumadin treatment and the risk of not taking it.  He and his wife were notified that if the noncompliance continued that VA would not be able to treat him and he would be taken off the Coumadin.  In a November 13, 2007 VA record, it was noted that the Veteran was not new to Coumadin, as he had been seen in December 2006 for DVT.  After 8 months of therapy, the treatment was stopped due to noncompliance and it had been 6 months since the last DVT.  An ultrasound of both legs was conducted and it was noted that there was a thrombus in the left popliteal vein.  Coumadin therapy was restarted.  In a November 15, 2007 VA record, the Veteran reported lump behind the right knee for about 3 to 4 weeks.  In a November 20, 2007 VA record, it was noted that there was a consultation about the Veteran's non-compliance with Coumadin therapy.  The Veteran was made aware of the consequence of noncompliance and Coumadin therapy, to include importance of Coumadin therapy and the prevention of future DVTs.  If the Veteran continued to practice non-compliance, the physician may choose to discontinue treatment.  

The Board finds that the preponderance of the evidence does not support entitlement to compensation under 38 U.S.C.A. § 1151.  First, the evidence does not indicate additional disability regarding the claims for a CVA, a left humerus condition, and paralysis.  38 C.F.R. § 3.361(b); Jones, 12 Vet. App. at 464.  Neither VA nor private medical records indicate these diagnoses.  Notably, the Veteran retains the ability to walk at this point, and thus does not have paralysis.  Thus, regarding these issues, compensation under 38 U.S.C.A. § 1151 is not warranted.

Regarding the issues of arthritis, high blood pressure, depression and/or anxiety disorder, nerve damage, heart condition, including murmurs, and a left knee condition, there are current disabilities, but there is no additional disability.  The evidence of record demonstrates that each of these disabilities existed prior to the Veteran's admission to the VA hospital in November 2006.  But the evidence does not demonstrate increased complaints or worsening or progression of these conditions after the brief hospitalization.  Accordingly, compensation under 38 U.S.C.A. § 1151 for these disabilities is not warranted.  

Finally, the Board finds that the evidence of record does not demonstrate actual causation of the Veteran's DVT.  38 C.F.R. § 3.361(c); Jones, 12 Vet. App. at 464.  There does not appear to be any instances of DVT prior to the November 2006 hospitalization.  But the evidence does not demonstrate that the Veteran's December 2006 DVT was due to any VA treatment.  During that November 2006 admission, testing, including nerve conduction studies, was rendered, and physical therapy was provided.  Additionally, the medical evidence of record from that time period and the December 2006 time period do not suggest that the DVT was present and undetected during that period.  Accordingly, compensation under 38 U.S.C.A. § 1151 for this disability is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a headache disorder, tinnitus, residuals of a left inguinal strain, residuals of gonorrhea, residuals of a hand grenade injury, arthritis, rheumatoid arthritis, and osteoarthritis of various joints, a nerve disorder of the feet, a tibia and/or fibula disorder is denied.

New and material evidence having been received, the claims for entitlement to service connection for a left knee disability, a psychiatric disorder, a lumbar spine disorder, bilateral hearing loss, are reopened; the appeals are granted to this extent only.

New and material evidence not having been received, the claims for entitlement to service connection for a left arm or bicep disorder, sleep apnea, tumor removal from the left shoulder, ear condition, bone cancer, left hip cyst, a cervical spine disorder, a kidney disorder, gout, diabetes mellitus, type II, and diabetic numbness of the legs, are not reopened.

An earlier effective date, on the basis of clear and unmistakable error, for a grant of service connection for a left shoulder disability is denied.  

Compensation benefits under 38 U.S.C.A. § 1151 are denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  




Increased evaluation for left shoulder disorder

Remand is required regarding the claim for an increased evaluation for a left shoulder disability in order to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Here, an April 2008 VA examination was conducted.  The Veteran reported that his left shoulder pain radiated into his left arm, elbow, and fingers.  The examiner noted decreased muscle strength of the upper extremity, decreased muscle bulk in the left hand, and decreased sensation in the left arm and below the axilla.  The examiner then provided the opinion that there were no neurological symptoms due to the Veteran's left shoulder joint or muscle pathology.  The examiner provided no supporting rationale or explanation for this conclusion.  Accordingly, remand is required for an examination and medical opinion addressing all symptoms of the left shoulder disability.

New and material claim regarding a right shoulder disorder

Regarding the request to reopen a claim of entitlement to service connection for a right shoulder disorder, remand is required for VCAA compliance and adjudication on a new and material basis.  VA's duty to notify and assist claimants in substantiating a claim for VA benefits includes notifying the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent, 20 Vet. App. at 9-10.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

The RO denied entitlement to service connection for a right shoulder bone condition in an April 2002 rating decision.  In a January 2003 rating decision, the RO denied osteoporosis and arthritis, in general.  In a May 2003 decision, the Board denied a joint condition of the right shoulder.  In an April 2004 rating decision, the RO denied service connection for a right shoulder disability (tear of a tendon) on a direct and secondary basis.  In a July 2005 rating decision, the RO found there was no new and material evidence to reopen the right shoulder claim.  These decisions are final based on the evidence of record.  See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1104.  In a July 2009 rating decision, the RO denied service connection for right shoulder arthritis.  The Board finds that this issue must be adjudicated on a new and material basis, as the claim for service connection for right shoulder arthritis is not "based upon distinctly diagnosed diseases or injuries, [but is] evidence tending to substantiate an element of a previously adjudicated matter."  See Velez, 23 Vet. App. at 204.  Here, in a February 2009 letter, notice was provided for a right shoulder arthritis claim based on service connection.  A June 2009 letter also indicated that right shoulder arthritis was based on direct service connection.  Thus, the Veteran was not provided with Kent-compliant notice regarding this claim and is unaware of the requirement to submit new and material evidence prior to adjudication of the merits.  Accordingly, remand is required for such notice and adjudication.  

Service connection claims

Regarding the Veteran's service connection claims for a left knee disorder, bilateral hearing loss, a psychiatric disorder, a lumbar spine disorder, and a right knee disorder, remand is required for an examination.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding any of these claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (2006).

      Left knee disorder

Here, as noted above, the evidence of record shows a current left knee disability, in-service evidence of left knee complaints, evidence of pre-service left knee disability, and a private opinion that the current knee condition is related to service.  That opinion, however provides no rationale and does not address aggravation, and is thus not significantly probative enough upon which to grant service connection.  Accordingly, remand is required to obtain an examination and medical opinion regarding this disability.

      Bilateral hearing loss

Here, as noted above, an August 2007 VA record provided a diagnosis of current conductive hearing loss.  Additionally, there is evidence of right ear hearing loss at service discharge and the Veteran has provided intermittent complaints of hearing loss.  Accordingly, an examination is required to determine if any current hearing loss for VA purposes is related to active service.

      Psychiatric disorder

Here, the Veteran asserts his psychiatric disorder is related to service or to the pain from his service-connected disabilities.  STRs are silent for any psychiatric disorder.  Beginning in 1990, medical evidence demonstrates evidence of manic depression, nervous condition, major depression with psychiatric feature, and schizoaffective disorder.  Additionally, in a December 2004 letter, a private physician provided an opinion that the Veteran's schizoaffective disorder, depressive type, was service-related and that the pain aggravated his mental condition.  But the examiner did not provide a supporting analysis or rationale.  Accordingly, remand is required to obtain an examination and medical opinion.

      Lumbar spine disorder

Here, there is evidence of a current lumbar spine disorder, to include herniated nucleus pulposus, mild spinal stenosis, facet arthropathy, degenerative joint disease, degenerative disc disease.  The Veteran reported back pain as early as 1976.  Additionally, in an August 2005 letter, a private examiner opined that the lumbar spine disorder was related to service, based upon a review of the Veteran's military records.  The examiner did not provide any supporting rationale or analysis for this opinion.  Accordingly, remand is required to obtain an examination and adequate medical opinion.  

Right knee disorder, to include a bone disorder, joint condition, osteoporosis, arthritis, and osteomalacia

Here, multiple records note diagnoses of right knee medial meniscus tear, degenerative joint disease, and osteoarthritis.  Additionally, there is evidence of right knee pain during service.  Additionally, the Veteran has reported right knee pain since service discharge.  In a March 2001 letter, a private physician stated that the knee disability was related to service.  The examiner did not provide any supporting rationale or analysis for this opinion.  Accordingly, an examination is required to determine if any right knee disorder is related to active service.

Service connection for a bilateral hip disorder

Regarding the Veteran's claim for entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral knee disorder, remand is required as this issue is inextricably intertwined with the issues of entitlement to service connection for right and left knee disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issues of entitlement to service connection for right and left knee disorders could impact this issue as the Veteran asserts his hip disorder may be due to, or aggravated by, his knee disorders.  Accordingly, as those issues are being remanded, remand of this issue is also required. 

VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

Here, the Veteran has asserted his bilateral hip disability is related to his knee disabilities.  If the Veteran's knee disabilities are service-connected on remand, examination is required regarding this issue as there will not be sufficient competent medical evidence to decide the claim.  Accordingly, remand is required.

TDIU

Regarding the claim of entitlement to TDIU, this claim is inextricably intertwined with the other claims on appeal and is remanded.  See Harris, 1 Vet. App. at 183.  Here, the issues of entitlement to service connection for chest pain, a left knee disorder, hearing loss, psychiatric disorder, a lumbar spine disorder, a bilateral hip disorder, and an increased evaluation for service-connected left shoulder disorder would impact the TDIU issue as a grant of service connection or an increased evaluation would affect the Veteran's potential entitlement to schedular TDIU.  Accordingly, remand is required for readjudication. 

SMC based on need for aid and attendance or housebound status

Regarding the claim of entitlement to SMC, this claim is inextricably intertwined with the other claims on appeal and is remanded.  See Harris, 1 Vet. App. at 183.  Here, the service connection issues and increased evaluation issue could impact the SMC issue as a grant of service connection and the assignment of particular ratings would affect the potential entitlement to this benefit.  See 38 C.F.R. § 3.350(b) (2011) (providing that SMC for aid and attendance is based on certain impairments due to service-connected disabilities); 38 C.F.R. § 3.350(i) (providing that entitlement to SMC for housebound status requires, in part, a service-connected disability rated as total).  Accordingly, remand is required for readjudication.  

Home adaptation grant or housing assistance

Regarding the claim of entitlement to housing assistance, this claim is inextricably intertwined with the other claims on appeal and is remanded.  See Harris, 1 Vet. App. at 183.  Here, the service connection issues and increased evaluation issue could impact this issue as a grant of service connection and the assignment of particular ratings would affect the potential entitlement to this benefit.  See 38 U.S.C.A. § 2101 (West 2002) (providing that entitlement to these benefits is based, in part, on having a permanent and total service-connected disability).  Accordingly, remand is required for readjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice to include the following VCAA notice: (1) Kent compliant notice regarding the request to reopen a claim for entitlement to service connection for all right shoulder disorders; and (2) service connection notice for the claims for entitlement to service connection for chest pain, all bilateral hip disorders, left knee disorder, right knee disorder, hearing loss, psychiatric disorder, and a lumbar spine disorder.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his left shoulder disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  All indicated testing must be conducted.  The examiner must conduct range of motion studies on the left shoulder, to specifically include forward flexion, abduction, external rotation, and internal rotation.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder disorder.  The examiner must also render an opinion regarding whether there are any neurological findings due to the Veteran's service-connected left shoulder disorder.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the left knee disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record regarding whether clear and unmistakable evidence demonstrates that the Veteran's left knee disorder was not aggravated by active service.  If the answer is yes, the examiner must provide a supporting explanation which includes citation to specific medical evidence in the record, to include the pre-service medical record diagnosing bursitis, but noting normal x-rays; the STRs, which diagnosed Osgood-Schlatter's disease and patella chondromalacia, but normal x-rays; and the immediate post-service records which contain normal x-rays in 1975 and 1977, but consistent complaints of left knee pain; a December 1985 private record, which assessed torn left medial meniscus; an August 1988 record that assessed internal derangement of the left knee, medial meniscus tear, osteoarthritis with chondral defect, but noted a normal x-ray; and a January 1990 MRI showing degenerative changes and an abnormal medial meniscus.  
If the answer is that there is not clear and unmistakable evidence that the Veteran's left knee disorder was not aggravated by active service, then the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the left knee disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address relevant medical evidence, including the above-noted the medical records.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  The examiner must address the February 1975 audiogram which indicates right ear hearing loss and the January 1977 audiogram which appears to indicate normal bilateral hearing.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide a diagnosis for each psychiatric disorder for which the Veteran is found to have.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder is caused or aggravated by his service-connected disabilities, to include pain.  The examiner must specifically address the evidence of record documenting manic depression, nervous condition, major depression with psychiatric feature, and schizoaffective disorder, beginning in the 1990s, and the December 2004 opinion that the schizoaffective disorder, depressive type, was service-related and that the pain aggravated his mental condition.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the Veteran's lumbosacral spine disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post service medical evidence of record, whether each of the diagnosed lumbar spine disorders are at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's military service.  The examiner must comment upon the Veteran's complaints of back pain as early as 1976 and the August 2005 private medical opinion.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all right knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the each diagnosed right knee disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address March and April 1974 STRs, in which the Veteran reported bilateral knee pain, but x-rays were negative; an April 1975 VA examination that found no pathology of the knee; an April 1977 private record, in which the Veteran reported right knee pain, but there was a normal right knee; an April 1977 record that diagnosed bilateral chondromalacia patella; an October 1977 private record noting the knee was within normal limits; a May 1979 private record that noted there was bilateral patella alta; an August 1993 private record that diagnosed right knee tear of the medial meniscus and mild degenerative joint disease; 1994 private records that diagnosed right knee internal derangement and chondromalacia patella; and a In a March 2001 statement, in which a private physician opined that the knee were service related, noting the history of problems in service.  

8.  After any additional records are associated with the claims file, and if the knees are found to be related to service, provide the Veteran with an appropriate examination to determine the etiology of the bilateral hip disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any bilateral hip disorder is caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether the Veteran's service-connected knee disorders, caused or aggravated his bilateral hip disorders.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


